Weston J.
delivered the opinion of the Court at the next May term in Kennebec.
The counsel for the plaintiffs insists, that upon the transaction in question, no notice was necessary to charge the defendant. Thai *237by the letter, Randall was made the agent of the defendant, with authority to bind him, and that if he made a contract for the defendant, his liability immediately attached ; and that it should have been left to the jury, whether Randall did not so contract for the defendant, and as his agent.
Whatever contract Randall did make, he made on his own account. He purchased the goods, and gave his own note for the amount, in which no mention is made of Cary. There is no evidence that he made any contract in his behalf, or that he assumed so to do. It appears only that he showed the letter signed by Cary to the plaintiffs, and finally submitted it to their keeping. If then the letter authorised Randall to bind Cary, by a contract to be entered into as his agent, there is no evidence that such authority was executed.
But we are of opinion, that the only sensible construction, which can be given to the letter, upon which the defendant is sought to be charged, is, that it is a letter of guaranty. The introductory paragraph is addressed to Randall. What follows, he is authorised to use, if it might prove of any service to him, in aid of his credit. How was it to be used ? By showing it to persons, who might be disposed to accept it. This Cary must have contemplated, and all who saw it, must have understood that he thereby pledged himself, that if Randall did not pay within the time stated, he would be answerable to the amount limited. And this, by the plain intendment of the letter, might be offered to any one, and be accepted by any one. “ You,” in the concluding paragraph, stands for Alfred Randall. The contract, according to its legal import, is proffered to any one, who was the vender of such goods, as Randall wished to purchase. And therein the defendant declares under his hand, that for the amount of such goods, as Alfred Randall may wish to purchase, on six months credit, not exceeding one thousand dollars, he will guaranty, at two and a half per cent. The operative word used, expresses the nature of the contract. It was a guaranty, collateral to the undertaking of Randall, who was to be accommodated with the credit. Such was the contract in form, in substance, and according to its legal effect; and reasonable notice *238of its acceptance, should by law be given to the party tobe charged. Norton v. Eastman, 4 Greenl. 521. Seaver v. Bradley, 6 Greenl. 60. This is not a case, in which we are called upon to détermine what is reasonable notice. The jury have found that the defendant had no notice whatever. The law of the case requiring notice, would have been the same, if the defendant had not stipulated for a commission, as the condition of his undertaking. Generally the principal and the collateral contract depend on the same consideration ; the credit given. But here the defendant claimed for himself a separate and distinct consideration. By whom was that to be paid ? By the other contracting party, who claimed the bénefit of the guaranty against the defendant. And if this was open to be explained by parol proof, Randall testified that the plaintiffs agreed, that the two and an half per cent, should be no expense to him. The commission required, is an additional reason, why reasonable notice of the acceptance should have been given.
It is urged that Randall was the agent of the defendant, and that notice to the former, was therefore notice to the latter. But Randall was no otherwise the agent of the defendant, than every bearer of a guaranty, given to sustain his credit, is the agent of the party entering into the collateral contract. We perceive nothing in this case to distinguish it from others, in which notice is required.
We are not dissatisfied with the verdict. There is no affirmative proof of notice ; and little to justify the inference, that the defendant had been given to understand that the plaintiffs had accepted his guarantee. That the guarantee ever was accepted, is not free from doubt. It is true the plaintiffs declined to give Randall credit, until they were shown the defendant’s letter. That was calculated to create a confidence that he was solvent, and would pay. They there saw, that the defendant did not regard the hazard as exceeding two and a half per cent. And they might thereupon think it not imprudent themselves to incur the hazard, and save the commission. Had Randall paid his note, the defendant might have met with difficulty in recovering it.

Judgment on the Verdict.